Citation Nr: 1620517	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  06-35 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for the claimed residuals of a right ankle injury. 
 
3.  Entitlement to service connection for the claimed residuals of a left knee injury.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to February 1980.  He died in December 2010.  The appellant is the Veteran's surviving spouse.  These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Winston -Salem, North Carolina. 

At the time of his death, the Veteran had a pending appeal for the issues noted above.  The appellant filed a proper claim for substitution in March 2011; and in March 2013, substitution of the appellant for the Veteran was granted.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

These claims were previously before the Board in December 2014, at which time the PTSD claim was denied and the right ankle and left knee claims were remanded for additional development.  As the requested development for the right ankle and left knee claims was completed, those claims have returned to the Board.  In regard to the PTSD claim, the appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an October 2015 decision, the Court remanded the Veteran's PTSD claim on the finding that the Board had provided an inadequate reasons and bases for its initial denial.  Accordingly, that issue has also returned to the Board for reconsideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right ankle and left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran does have a current diagnosis of PTSD based on his claimed in-service stressor that has been found to be related to service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Board's April 2014 Remand, the Appeals Management Center (AMC) obtained outstanding in-service hospital records and outstanding VA medical records, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000), and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the claim on appeal, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

Legal Criteria

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

In a September 2005 stressor statement, the Veteran noted, 

The last of June 1977 I was assigned to the lst Bn 75th (Rgr) at Ft. Stewart, GA. A few weeks after getting to Ft. Stewart, I made a night jump and broke my right ankle. I was placed in a cast for about a month. After the cast was removed, I went on a company road march and re-injured my right ankle and was put back in a cast.  Near the end of 1978, when I was assigned to 2nd Bn (Abn) 325th at Ft. Bragg, I was dragged by high winds upon landing on Normandy drop zone and I injured my left hip and knee.

The record includes evidence that the Veteran injured his right ankle in a parachute jump on July 7, 1977 at 2200 hours at Ft. Stewart, Georgia.  In this case, however, the service treatment records indicate that the Veteran did not fracture his ankle but only sprained it.  He was hospitalized for one day, treated with an ace wrap, ice, leg elevation, and pain medication, and then discharged to light duty with profile and crutches. 

With respect to medical evidence diagnosing PTSD in accordance with DSM-IV and a link between current symptoms and the in-service stressor, there is evidence which both supports and weighs against the claim.

In support of his claim, the Veteran submitted a September 2004 letter from Dr. J.C. Lindgren.  Dr. Lindgren noted that the Veteran served in the Army from November 1976 to February 1980, and that he served as a paratrooper.  Dr. Lindgren noted that during one night jump, the Veteran fractured his right ankle and was dragged because of high winds, that the fractured ankle required a cast which was later removed prematurely, and that the Veteran's weakened ankle was reinjured and required recasting.  Dr. Lindgren noted that since this injury, the Veteran reported chronic and severe PTSD symptoms including intrusive thoughts, distress at exposure to triggers which reminded him of past trauma, avoidance of conversations about past injury, estrangement and detachment from others, severe sleep disturbance with frequent nightmares, irritability and anger outbursts, severe concentration and memory problems, and hypervigilance.  Dr. Lindgren noted that the Veteran also endorsed some depressive symptoms and probable panic symptoms.  Dr. Lindgren diagnosed chronic, severe PTSD on Axis I.

In addition, in February 2006, the Veteran's VA primary care physician, Dr. C. B., wrote a letter certifying that the Veteran was unemployable due to osteoarthritis of left hip, morbid obesity, hypertension, fatigue and malaise, depression and PTSD.  In addition, it appears that Dr. C.B. also added PTSD to the computerized problem list and noted, 

       ... Lindgren MD note Sept 28, 2004 
Since fracture injury of ankle in service Dr. Lindgren began [the Veteran] on Seroquel for insomnia and nightmares Sept 2004
Declared totally and permanently disabled and unemployable by Dr. Lindgren Sept 2004. 

The medical evidence that weighs against the claim include a February 2005 VA psychiatric inpatient consultation note and an April 2013 VA medical opinion.

In February 2005, the Veteran presented to the Emergency Room with complaints of hypertensive urgency manifested by chest pain.  Due to evidence of PTSD and depression, the Veteran was referred for psychiatric consultation.  Transfer Summarization Note indicates that the Veteran admitted to flashbacks and prior evaluation by psychiatrist in Greenville.

The February 2005 VA psychiatric inpatient consultation note indicates that the Veteran did not meet the criteria for PTSD and denied flashbacks and nightmares and did not endorse an index trauma.  The provider noted that the Veteran did report some hypervigilance but noted that he was not troubled by this and that although he reported some recurring thoughts of old parachute jumps and some disturbing "off-post incidents" that occurred in the army, they were not daily events, and he was not willing to elaborate of the incidents.  The provider noted that the Veteran endorsed some depressive symptomatology including difficulty concentrating, fatigue, depressed mood, and sleep disturbance but that all of these symptoms could be secondary to inadequately treated obstructive sleep apnea.  The provider noted a diagnosis of dysthymia versus depressive disorder secondary to obstructive sleep apnea. 

The Veteran underwent a psychology consultation in March 2006.  He was referred by Dr. C.B. for treatment of depression related to his chronic medical problems and financial difficulties.  The Veteran presented with psychomotor retardation.  His mood was depressed, and his affect was muted though reactive and appropriate.  The Veteran reported that he had been unemployed for the past three years due to his extensive medical problems and he expressed feelings of frustration and hopelessness regarding his medical prognosis, his ability to manage his chronic pain and lose weight, and his related ability to find gainful employment.  There is no indication by the providers at that time that the Veteran was suffering from PTSD. 

In the April 2013 opinion, a VA psychologist determined that the Veteran did not meet the DSM-IV criteria for PTSD and that he did not have any other mental disorder that conformed to DSM-IV criteria.  The VA psychologist noted that Dr. Lindgren described classic PTSD symptoms including nightmares but did not include that the nightmares were related to military trauma (night jump).  The psychologist reported that in a 2005 psychiatry consult, the Veteran did not meet the criteria for PTSD and that there was a questionable depression diagnosis given possible secondary to sleep apnea.  The psychologist reported that notes in 2008 and 2010 indicate that the Veteran reported nightmares but that there was no evidence in the record of the content of the nightmares.  The psychologist explained that in order to be considered one of the many other PTSD symptoms needed to diagnose PTSD, the nightmares would need to be related to the Veteran's military stressor. The psychologist noted that if the Veteran was distressed by these military stressors (the jumps), it would seem unlikely that he would want to continue his service in the military.  The psychologist noted that the Veteran asked to reenlist in the Army but was not allowed to reenlist due to behavioral problems during his service.

The psychologist stated that given that the last psychiatry consult dated in 2005 found no PTSD diagnosis and that a psychology consult in 2006 did not mention any endorsement of PTSD symptoms, it was less likely than not that the Veteran had a diagnosis of PTSD secondary to his claimed parachute jumping duties during his active service.  The psychologist also opined that it was less likely than not that the Veteran had any other acquired psychiatric disorder with its clinical onset during service as there was no indication of any mental health symptoms or treatment during his active duty service. 
Analysis

The Board notes that there is a difference of opinion among the medical professionals in this case.  In deciding whether the Veteran had a diagnosis of PTSD related to his claimed in-service stressor, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998). 

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  They have held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187   (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

Although Dr. Lindgren's September 2004 diagnosis of PTSD related to the Veteran's active duty service was made without the benefit of a review of the claims file, such opinion is not inadequate on that basis alone.  Rather, based upon the Veteran's competent and credible lay statements and the examiner's competent and credible medical assessment based upon the application of symptoms to the Veteran's subjective history yielded the findings of a valid diagnosis of PTSD. The Veteran is competent to provide a history of his psychiatric state as such is in the purview of firsthand experience.  Additionally, the Veteran has remained consistent in describing his symptoms associated with his in-service traumatic parachute jump.  Furthermore, Dr. Lindgren is shown to be a license psychiatrist and found to be competent.  He is also found to be credible as his use of the DSM IV diagnostic criteria are presumed and he has applied such utilizing the subjective history and objective analysis of the Veteran's symptoms. 

Although Dr. Lindgren alludes to the fact that the Veteran's PTSD is related to an incident where during a night parachute jump the Veteran was dragged and fractured his ankle which required casting, as noted above, the service treatment records indicate that the Veteran did not fracture his ankle but only sprained it.  He was hospitalized for one day, treated with an ace wrap, ice, leg elevation, and pain medication, and then discharged to light duty with profile.  However, despite the fact that the Veteran's recorded right ankle injury may have been less severe than he reported to Dr. Lindgren, the same general premise of the injury was presented for treatment purposes, which was an injury during an parachute jump.  It was precisely this information that enabled Dr. Lindgren to assess whether the Veteran had an adequate stressor and whether such was the source of the Veteran's currently diagnosed PTSD.  Because the record does show that the Veteran did sustain and ankle injury in service due to a parachute jump, it is still generally consistent with the subjective history provided to Dr. Lindgren, despite any embellishment or inaccurate memory on the part of the Veteran.  Rather, the fact that the Veteran has such a negative impression of this event and to the extent that he remembers an occurrence worse than that reported in the service treatment records only further supports that the parachute jump incident had a substantial effect on the Veteran and is, thereby, additional support for Dr. Lindgren's finding that such caused the Veteran's current PTSD based on his perception of that event.

Additionally, the Board also notes that the Veteran's provided competent and credible reports to Dr. Lindgren that since this injury, he suffered from severe PTSD symptoms is also not supported by the record.  As noted above, the Veteran reported intrusive thoughts, distress at exposure to triggers which reminded him of past trauma, avoidance of conversations about past injury, estrangement and detachment from others, severe sleep disturbance with frequent nightmares, irritability and anger outbursts, severe concentration and memory problems, and hypervigilance. 

Although the service treatment records are absent complaints, findings or diagnoses of any of the noted problems during service, such absence is not fatal to the Veteran's claim, as the Veteran has never provided an indication that he sought treatment for these symptoms during service, nor was there any requirement that he do so.  

In addition, although psychology consultation in March 2006 was absent any complaints of symptoms reported to Dr. Lindgren, a further, PTSD screening in April 2008 was negative, and the 2013 VA examiner was unable to diagnose a mental disability, to include PTSD, there is no indication that these findings directly contravened the findings of Dr. Lindgren.  Rather, they are merely contrary findings that were supported by the medical evidence at the time of their respective examinations.  As such, there is no irreconcilable discrepancy in these opposing findings.

The Board, thus, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the appellant's remaining claims.

As part of the December 2014 Board remand, the appellant was issued a supplemental statement of the case (SSOC) in April 2016.  The SSOC was mailed to 3835 Guess Road, Apt. 400.  However, a couple of days after the SSOC was sent out, the RO received a statement from the appellant stating that her address had changed to 1021 Glenrose Drive, which would have been contemporaneous with the time period in which the SSOC was mailed.  Based on the foregoing, the Board finds that that the appellant did not receive the RO's April 2016 SSOC. The mailing of the SSOC to the wrong address is a material defect necessitating remand.  See 38 C.F.R. § 19.31(b)(2).  Therefore, a remand is necessary to send the appellant a copy of the SSOC at the correct address

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should verify the correct address for the Veteran. 

 2. The AMC should then resend the September 2014 SSOC to the Veteran's correct address. The Veteran should be given an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


